FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50161

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00059-LAB

  v.
                                                 MEMORANDUM *
MIGUEL ALVAREZ-ADAME,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Miguel Alvarez-Adame appeals from the 110-month sentence imposed

following his conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Alvarez-Adame’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. Alvarez-Adame filed

a pro se supplemental brief and the government filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81, 109 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to reconsider Alvarez-Adame’s challenge to the validity of the

underlying deportation order because this court already decided that issue in

United States v. Alvarez-Adame, 346 Fed. Appx. 169 (9th Cir. 2009). See United

States v. Scrivner, 189 F.3d 825, 827 (9th Cir. 1999) (under the law of the case

doctrine, one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED and REMANDED to correct the judgment.




                                            2                                    10-50161